Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the remarks
The previous rejection is now withdrawn. 
Over the course of a new search a new reference was found. 
A new rejection is made herein in view of the new reference.
Applicant’s arguments are now moot in view of the new rejection of the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of  U.S. Patent No.: US10332405B2 to Kopardeka that was filed in 2013 and in view of U.S. Patent No.: 7,529,547 B2 to Twitchell, Jr. that was filed in 2005 and in view of United States Patent Application Pub. No.: US 2016/0378109 A1 to Raffa et al. that was filed in 2015 and in view of U.S. Patent No.: 10861305 B2 to Gordon Carrol that was filed in 2016 (hereinafter “Gordon”).

    PNG
    media_image1.png
    621
    840
    media_image1.png
    Greyscale

Kopardeka discloses “1. A method for retrieving sensor data from a remote sensor, comprising: (see FIG. 5 where the uav1-n and the uav fleet are authenticated and can access an airspace design and a geo-fencing design so the vehicles cannot access certain airspace geographic areas in FIG. 7c that are deemed restricted and col. 8, lines 54-67 and col. 19, lines 29-50)”
Claim 1 is amended to recite and Kopardeka is silent however Gordon teaches “…providing a drone base;
providing at least one remote sensor at a geographic 
location that is remote to the drone base,  (see FIG. 6 where the remote sensor 110a can provide information to the device 405-b which is a control panel and that is separate from the drone)
the at least one remote sensor having a sensor that 
produces sensor data that is stored at the at least one 
remote sensor as a most recent sensing data record; (see col. 2, lines 1-50 where the drone can be dispatched to monitor the child coming off the bus and back to the home and in FIG. 7 the drone can obtain sensor data and other sensors can obtain sensor data in blocks 700-725) 
…
the autonomous drone aircraft flying to the geo-location, autonomously;…the autonomous drone aircraft returning autonomously to the drone base”.  (see col. 2, lines 30-50 where the drone is dispatched to the bus stop to watch the child and then returns home)



 	Kopardeka discloses “providing an autonomous drone aircraft with a geo-location of at least one remote sensor at a drone base, (see col. 7, line 23-60 and col. 8, lines 1-30; see FIG. 5 where the server provides geofence to the drones UAs1-n for a self configuration and also constraints based on 1. Noise, 2. Sensitive areas, 3. Privacy issues)
wherein the at least one remote sensor is fixed in place at the geo-location; (see col. 41, lines 1-45 where an emergency landing location can be identified and the mission of the uav abandoned; and col. 7, lines 10-40; see FIG. 28b where the remote stations are placed as 2810 2812 and 2814 to instruct the drones the altitude constraints on the flight path; see col. 35, lines 19-45)”.
 the autonomous drone aircraft flying to the geo-location; (see col. 36, lines 1-50)
Kopardeka discloses “the at least one remote sensor at the geo-location sensing a presence of the autonomous drone aircraft; (see FIG. 7d, block 91,203 and FIG. 10, and FIG. 29 and FIG. 28a where an elevation to avoid obstacles is selected and col. 35, lines 1-50 where a terrain obstacle server is consulted for collision avoidance in computing the UAV path; see FIG. 28b where the remote stations are placed as 2810 2812 and 2814 to instruct the drones the altitude constraints on the flight path; see col. 35, liens 19-45)
Kopardeka discloses “in response to sensing the presence of the autonomous drone aircraft, (see FIG. 7d, block 91,203 and FIG. 10, and FIG. 29 and FIG. 28a where an elevation to avoid obstacles is selected and 
Kopardeka is silent but Twitchell, JR. teaches  “the at least one remote sensor waking up a local wireless network radio transceiver;” (see col. 9, line 60 to col. 10, line 30); 
          It would have been obvious for one of ordinary skill in the art before  the effective filing date to combine the disclosure of Kopardeka and the teachings of Twitchell, Jr. since Twitchell, Jr. teaches that a computer with a lower power device can receive a signal from a second computing device to wake up a low power wireless transceiver to formulate an ad hoc wireless communication network. See col. 2, lines 10-67.  This can provide an advantageous computerized wireless communication network using low power to couple and wake up the device and then decouple and save power via a hopping network.   See col. 6, lines 30-67 of Twitchell, Jr.  

Kopardeka discloses “establishing a communication link between the autonomous drone aircraft and the at least one remote sensor using the local wireless network radio transceiver of the at least one remote .  (see FIG. 7d where a communication threshold is provided to ensure two way communication and avoid a communication  failure; see col 4, lines 1-20 where dual radio channels are provided to lessen an amount of interference and to ensure communication between the ground and the drones; see col. 9, lines 1-17 where a communication degradation is detected and then a procedure is implemented for a lost link for a trajectory strategy of the uav) sensor and a local wireless network radio transceiver of the autonomous drone aircraft; (see FIG. 7d, block 91,203 and FIG. 10, and FIG. 29 and FIG. 28a where an elevation to avoid obstacles is selected and col. 35, lines 1-50 where a terrain obstacle server is consulted for collision avoidance in computing the UAV path and col. 36, lines 7-39; see col. 36, lines 1-10)
Kopardeka discloses “transmitting a most recent sensing data record stored at, and produced by, the at least one remote sensor to the autonomous drone aircraft wherein the most recent sensing data record is then stored in the autonomous drone aircraft; and(see col. 32, line 29 to col. 33, line 5 and col. 2, line 61 to col. 3, line 55 and col. 36, lines 1-40 ; see FIG. 5 where the server provides geofence to the drones UAs1-n for a self configuration and also constraints based on 1. Noise, 2. Sensitive areas, 3. Privacy issues and this is provided to each drone)
the autonomous drone aircraft returning to the drone base”. (See paragraph 38). 
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kopardeka and the teachings of Raffa since Raffa teaches that a drone can determine if a task has been completed in an autonomous manner. If it has not been completed, then the drone can continue with the task. If it has been completed then the drone can return to base for a recharging of the battery.   See paragraph 30-38 of Raffa.  

Claims 2-3 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of  U.S. Patent No.: US10332405B2 to Kopardeka that was filed in 2013 and in view of U.S. Patent No.: 7529547 to Twitchell, Jr. that was filed in 2005 and in view of United States Patent Application Pub. No.: US 2016/0378109 A1 to Raffa et al. that was filed in 2015 and in view of U.S. Patent No.: 10,032,464 B2 to Franklin (US20170148467A1) that was filed in 2015 and in view of Gordon.

Kopardeka is silent but Franklin teaches “2.    The method of claim 1, wherein sensing the presence of the autonomous drone aircraft comprises the at least one remote sensor detecting a sound of the autonomous drone aircraft that is produced by rotors of the autonomous drone aircraft”. (See abstract); 
    PNG
    media_image2.png
    812
    892
    media_image2.png
    Greyscale



Kopardeka is silent but Franklin teaches “3.    The method of claim 1, wherein sensing the presence of the autonomous drone aircraft comprises the at least one remote sensor detecting a light signal from the autonomous drone aircraft”.  (See paragraph 267 where an optical signal can be detected to confirm the presence of the drone and to activate a countermeasure) ;
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kopardeka and the teachings of Franklin since Franklin teaches that a device that is a remote sensor can listen for a predetermined audio and background 

Kopardeka is silent but Franklin teaches “4.    The method of claim 1, wherein sensing the presence of the autonomous drone aircraft comprises the at least one remote sensor detecting a local area radio signal from the autonomous drone aircraft. ”.  (See paragraph 267 where a radar and beamforming RF signal can be detected to confirm the presence of the drone and to activate a countermeasure)
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kopardeka and the teachings of Franklin since Franklin teaches that a device that is a remote sensor can listen for a predetermined audio and background signature. This is used to identify the type of drone 202-214. See FIG. 2. Then the processor provide an alert of the drone for remedial action in FIG. 5, block 512 based on a digital sound sample identifying the autonomous drone.   See abstract.  

Claims 5-7 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of  U.S. Patent No.: US10332405B2 to Kopardeka that was filed in 2013 and in view of U.S. Patent No.: 7529547 to Twitchell, Jr. that was filed in 2005 and in view of United States Patent Application Pub. No.: US 2016/0378109 A1 to Raffa et al. that was filed in 2015 and in view of U.S. Patent App. Pub. No.: US20180134386A1 to Byers that was filed in 2016 (hereinafter “Byers”) and in view of Gordon. 

Kopardeka is silent but Byers teaches “5.    The method of claim 1, further comprising:
providing a digital authentication key to the autonomous drone aircraft that corresponds to the at least one remote sensor; and  (see paragraph 76-77)
establishing the communication link comprises the at least one remote sensor verifying the digital authentication key prior to transmitting the most recent sensing data record.  (see FIG. 3 where 1. 
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kopardeka and the teachings of Byers since Byers teaches that a device that is a remote sensor can scan for 1. A drone position, 2. An RF signal and an RF identify data, 3. An optical code identity and 4. A flight path.  Based on the items 1-4, the drone can be certified as trusted and then a communication scheme of trust can be established.   See FIG. 3, blocks 310-350.  This can ensure that a false threat is not communicated with and instead a trusted authenticated drone is provided.  See claims 11-10 and col. 9, lines 1- to col. 10, line 45 of Byers.


    PNG
    media_image3.png
    952
    787
    media_image3.png
    Greyscale
Kopardeka is silent but Byers teaches “6.    The method of claim 1, wherein the autonomous drone aircraft flying to the geo-location comprises:
upon arriving at the geo-location, the autonomous drone aircraft using a downward-facing camera and visually recognizing a marker associated with the at least one remote sensor; and (See FIG. 1 where the drone 101 has a camera 122 in a sensor array and where the camera scans the ground station; see paragraph 77 where the drone emits a marker that can be detected by the drone ground control station to authenticate the drone)
the autonomous drone aircraft positioning the autonomous drone aircraft over the marker. (See paragraph 31 where the ground station detects a tag on the image of the uav 101; see paragraph 75-80 where the uav can modulate the indicator lights at a high data rate to show a marker as an encryption key; see FIG. 3 where 1. An optical code is provided. 2. A radio identify code is provided and 3. The flight path is provided and based on 1-3 the UAV is certified in blocks 310-350; see paragraph 70-71, 77 when trust is established the data can be provided from the uav to the ground station including video data);

Kopardeka is silent but Byers teaches “7.    The method of claim 6, wherein the marker is disposed on a platform, the method further comprises landing, by the autonomous drone aircraft, on the platform.  (see paragraph 26 where the ground control station has a landing perch);
         It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kopardeka and the teachings of Byers since Byers teaches that a device that is a remote sensor can scan for 1. A drone position, 2. An RF signal and an RF identify 
Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of  U.S. Patent No.: US10332405B2 to Kopardeka that was filed in 2013 and in view of U.S. Patent No.: 7529547 to Twitchell, Jr. that was filed in 2005 and in view of United States Patent Application Pub. No.: US 2016/0378109 A1 to Raffa et al. that was filed in 2015 and in view of U.S. Patent App. Pub. No.: US20180134386A1 to Byers that was filed in 2016 (hereinafter “Byers”) and in view of U.S. Patent Application Pub. No.: US20150280811A1 to Singhal and in view of Gordon.

Kopardeka is silent but Singhal teaches “8.    The method of claim 7, further comprising:
upon landing on the platform, the autonomous drone aircraft replacing a battery of the at least one remote sensor”.(see paragraph 53, 67-72);
         It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kopardeka and the teachings of Singhal since Singhal teaches that a base station device for remote areas can include a landing perch.  The drone can land on the landing perch and then have parts being replaced that are needed to ensure continuous mission tasks. Additional units 11D may be used as spare units that can be positioned in the air-space to replace defective units, damaged units, or those that are removed for maintenance. Each region 28A and 28B has access to a service provider's ground-based cell tower 30 at the edge of the regions.   This can ensure that the drone can be repaired timely.  See paragraph 67-72 and 53 of Singhal. 
Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of  U.S. Patent No.: US10332405B2 to Kopardeka that was filed in 2013 and in view of U.S. Patent No.: 7529547 to Twitchell, Jr. that was filed in 2005 and in view of United States Patent Application Pub. No.: US 2016/0378109 A1 to Raffa et al. that was filed in 2015 and in view of U.S. Patent App. Pub. No.: US 2006/0220839 A1 to Fifolt et al that was filed in 2005 (hereinafter “Fifolt”) and in view of Gordon.
Kopardeka discloses a drone aircraft in FIG. 1-2a and a ground station but is silent but Fifolt et al. teaches “9.    The method of claim 1, further comprising:
the autonomous drone aircraft confirming, to the at least one remote sensor, that a prior sensing data record has been recorded; and
the at least one remote sensor discarding the prior sensing data record from a memory of the at least one remote sensor”.  (see paragraph 41, 42-43 where a confirmation signal 118 can be used to erase the old sensor data and in favor of the new sensor data);
         It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kopardeka and the teachings of Fifolt since Fifolt et al. teaches that a confirmation signal can ensure 118 that a new signal is provided. Additionally, receiver 112 can include a confirmation signal 118 transmitted from the receiver 112 to the 

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of  U.S. Patent No.: US10332405B2 to Kopardeka that was filed in 2013 and in view of U.S. Patent No.: 7529547 to Twitchell, Jr. that was filed in 2005 and in view of United States Patent Application Pub. No.: US 2016/0378109 A1 to Raffa et al. that was filed in 2015 and in view of U.S. Patent App. Pub. No.: US 2019/0339687 A1 to Cella et al that was filed in 2018 (hereinafter “Cella”) and in view of Gordon.

10.    The method of claim 1, further comprising transmitting, from the at least one remote sensor to the autonomous drone aircraft, a present sensor status data record.  (see paragraph 695, 707, 696, 417). 
         It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kopardeka and the teachings of CELLA since CELLA et al. teaches that a predictive maintenance algorithm for a swarm of drone can be provided. This can be used to provide one or more classifications and a repair if needed based on the sensor output of the drone in a self-organized manner.    See claims 1-9 of Cella. 

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of  U.S. Patent No.: US10332405B2 to Kopardeka that was filed in 2013 and in view of U.S. Patent App. Pub. No.: US20200410872A1 to Speasl et al. that was filed in 2015 and in view of United States Patent Application Pub. No.: US 2016/0378109 A1 to Raffa et al. that was filed in 2015 and in view of Gordon.

    PNG
    media_image1.png
    621
    840
    media_image1.png
    Greyscale

Kopardeka discloses “11.    A method for retrieving sensor data from a remote sensor by an autonomous drone aircraft, comprising: (see FIG. 5 where the uav1-n and the uav fleet are authenticated and can access an airspace design and a geo-fencing design so the vehicles cannot access certain airspace geographic areas in FIG. 7c that are deemed restricted and col. 8, lines 54-67 and col. 19, lines 29-50)”. 
in response to providing a gelocation when the drone is at a drone base;
providing at least one remote sensor at a geographic 
location that is remote to the drone base,  (see FIG. 6 where the remote sensor 110a can provide information to the device 405-b which is a control panel and that is separate from the drone)
…when it is determined that the drone can fly…and return to the drone base (see col. 2, lines 1-50 where the drone can be dispatched to monitor the child coming off the bus and back to the home and in FIG. 7 the drone can obtain sensor data and other sensors can obtain sensor data in blocks 700-725) 
…
the autonomous drone aircraft flying to the geo-location, autonomously;…the autonomous drone aircraft returning autonomously to the drone base”.  (see col. 2, lines 30-50 where the drone is dispatched to the bus stop to watch the child and then returns home)


Kopardeka discloses “providing the autonomous drone aircraft with a geo-location of at least one remote sensor at a drone base, (see col. 7, line 23-60 and col. 8, lines 1-30; see FIG. 5 where the server provides geofence to the drones UAs1-n for a self configuration and also constraints based on 1. Noise, 2. Sensitive areas, 3. Privacy issues)wherein the at least one remote sensor is fixed in place at the geo-location; (see col. 41, lines 1-45 where an emergency landing location can be identified and the mission of the uav abandoned; and col. 7, lines 10-40; see FIG. 28b where the remote stations are placed as 2810 2812 and 2814 to instruct the drones the altitude constraints on the flight path; see col. 35, lines 19-45) (see col. 36, lines 1-50);

    PNG
    media_image4.png
    703
    786
    media_image4.png
    Greyscale

the autonomous drone aircraft determining whether, based on a present battery charge (see paragraph 77 where the guidance system can detect that the uav 100 needs to recharge and land on the module 105 of FIG. 1a and 1b to obtain a replacement battery or recharge the battery via a power transfer module 110)  … the autonomous drone aircraft can fly to the at least one remote sensor and return to the drone base (see Fig. 1a where the drone can come back from the mission 4b and then return to the base of FIG1a) ;….when the autonomous drone aircraft has determined that it can fly to the at least one remote sensor and return to the drone base the autonomous drone aircraft flying to the geo-location;”.  (see paragraph 48-51 and claims 1-16 and fig. 1a to fig. 4b and 6b) 
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kopardeka and the teachings of Speals since Speasl teaches that a drone can determine if a task has been completed in an autonomous manner. If it has not been completed, then the drone can continue with the task. If it has been completed then the drone can return to base for a recharging of the battery.   See paragraph 30-38 of Raffa.  

Kopardeka discloses “and its present geo-location relative to the geo-location of the at least one remote sensor, (see FIG. 7d, block 91,203 and FIG. 10, and FIG. 29 and FIG. 28a where an elevation to avoid obstacles is selected and col. 35, lines 1-50 where a terrain obstacle server is consulted for collision avoidance in computing the UAV path; see FIG. 28b where the remote stations are placed as 2810 2812 and 2814 to instruct the drones the altitude constraints on the flight path; see col. 35, liens 19-45)
Kopardeka discloses “…  the autonomous drone aircraft establishing a communication link between the autonomous drone aircraft and the at least one remote sensor using a local wireless network radio transceiver of the autonomous drone aircraft; (see FIG. 7d, block 91,203 and FIG. 10, and FIG. 29 and FIG. 28a where an elevation to avoid obstacles is selected and col. 35, lines 1-50 where a terrain obstacle server is consulted for collision avoidance in computing the UAV path and col. 36, lines 7-39; see col. 36, lines 1-10)
Kopardeka discloses “the autonomous drone aircraft receiving a .  (see FIG. 7d where a communication threshold is provided to ensure two most recent sensing data record stored at, and produced by, the at least one remote sensor, wherein the most recent sensing data record is then stored in the autonomous drone aircraft; and(see col. 32, line 29 to col. 33, line 5 and col. 2, line 61 to col. 3, line 55 and col. 36, lines 1-40 ; see FIG. 5 where the server provides geofence to the drones UAs1-n for a self configuration and also constraints based on 1. Noise, 2. Sensitive areas, 3. Privacy issues and this is provided to each drone)
Kopardeka is silent but Raffa teaches “the autonomous drone aircraft returning to the drone base. ”. (See paragraph 38).
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kopardeka and the teachings of Raffa since Raffa teaches that a drone can determine if a task has been completed in an autonomous manner. If it has not been 

Claims 12-16 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of  U.S. Patent No.: US10332405B2 to Kopardeka that was filed in 2013 and in view of U.S. Patent App. Pub. No.: US20200410872A1 to Speasl et al. that was filed in 2015 and in view of United States Patent Application Pub. No.: US 2016/0378109 A1 to Raffa et al. that was filed in 2015 and in view of Beyers and in view of Gordon.

Kopardeka is silent but Byers teaches “12.    The method of claim 11, further comprising, prior to establish the communication link, the autonomous drone aircraft providing a light signal to the at least one remote sensor to cause the at least one remote sensor to activate a local wireless network radio transceiver of the at least one remote sensor. .  (see FIG. 3 where 1. An optical code is provided. 2. A radio 
         It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kopardeka and the teachings of Byers since Byers teaches that a device that is a remote sensor can scan for 1. A drone position, 2. An RF signal and an RF identify data, 3. An optical code identity and 4. A flight path.  Based on the items 1-4, the drone can be certified as trusted and then a communication scheme of trust can be established.   See FIG. 3, blocks 310-350.  This can ensure that a false threat is not communicated with and instead a trusted authenticated drone is provided.  See claims 11-10 and col. 9, lines 1- to col. 10, line 45 of Byers.
Kopardeka is silent but Byers teaches “13.    The method of claim 11, further comprising, prior to establish the communication link, the autonomous drone aircraft providing a radio signal to the at least one remote sensor to cause the at least one remote sensor to activate a local wireless network radio transceiver of the at least one remote sensor. (See paragraph 31 where the ground station detects a tag on the image of the uav 101; see paragraph 75-80 where the uav can modulate the indicator lights at a high data rate to show a marker as an encryption key; see FIG. 3 where 1. An optical code is provided. 2. A radio identify code is provided and 3. The flight path is provided and based on 1-3 the UAV is certified in blocks 310-350; see paragraph 70-71, 77 when trust is established the data can be provided from the uav to the ground station including video data)
         It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kopardeka and the teachings of Byers since Byers teaches that a device that is a remote sensor can scan for 1. A drone position, 2. An RF signal and an RF identify data, 3. An optical code identity and 4. A flight path.  Based on the items 1-4, the drone can be certified as trusted and then a communication scheme of trust can be established.   See FIG. 3, blocks 310-350.  This can ensure that a false threat is not communicated with and instead a trusted authenticated drone is provided.  See claims 11-10 and col. 9, lines 1- to col. 10, line 45 of Byers.
14.    The method of claim 11, wherein establishing the communication link further comprises:
providing a digital authentication key to the autonomous drone aircraft that corresponds to
the at least one remote sensor; and
transmitting the digital authentication key to the at least one remote sensor; (see paragraph 76-77)
wherein receiving the most recent sensor data record is responsive to transmitting the digital authentication key. (see FIG. 3 where 1. An optical code is provided. 2. A radio identify code is provided and 3. The flight path is provided and based on 1-3 the UAV is certified in blocks 310-350; see paragraph 70-71, 77 when trust is established the data can be provided from the uav to the ground station including video data)
         It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kopardeka and the teachings of Byers since Byers teaches that a device that is a remote sensor can scan for 1. A drone position, 2. An RF signal and an RF identify data, 3. An optical code identity and 4. A flight path.  Based on the items 1-
Kopardeka is silent but Byers teaches “15.    The method of claim 11, wherein the autonomous drone aircraft flying to the geolocation comprises:
upon arriving at the geo-location, the autonomous drone aircraft using a downward-facing camera and visually recognizing a marker associated with the at least one remote sensor; and (See FIG. 1 where the drone 101 has a camera 122 in a sensor array and where the camera scans the ground station; see paragraph 77 where the drone emits a marker that can be detected by the drone ground control station to authenticate the drone)
the autonomous drone aircraft positioning itself over the marker. (See paragraph 31 where the ground station detects a tag on the image of the uav 101; see paragraph 75-80 where the uav can modulate the indicator lights at a high data rate to show a marker as an encryption 
         It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kopardeka and the teachings of Byers since Byers teaches that a device that is a remote sensor can scan for 1. A drone position, 2. An RF signal and an RF identify data, 3. An optical code identity and 4. A flight path.  Based on the items 1-4, the drone can be certified as trusted and then a communication scheme of trust can be established.   See FIG. 3, blocks 310-350.  This can ensure that a false threat is not communicated with and instead a trusted authenticated drone is provided.  See claims 11-10 and col. 9, lines 1- to col. 10, line 45 of Byers.
Kopardeka is silent but Byers teaches “16.    The method of claim 15, wherein the marker is disposed on a platform, the method further comprises landing, by the autonomous drone aircraft, on the platform. (see paragraph 26 where the ground control station has a landing perch);
         It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kopardeka and the teachings of Byers since Byers teaches that a device that is a remote sensor can scan for 1. A drone position, 2. An RF signal and an RF identify data, 3. An optical code identity and 4. A flight path.  Based on the items 1-4, the drone can be certified as trusted and then a communication scheme of trust can be established.   See FIG. 3, blocks 310-350.  This can ensure that a false threat is not communicated with and instead a trusted authenticated drone is provided.  See claims 11-10 and col. 9, lines 1- to col. 10, line 45 of Byers.
Claims 17-18 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of  U.S. Patent No.: US10332405B2 to Kopardeka that was filed in 2013 and in view of U.S. Patent App. Pub. No.: US20200410872A1 to Speasl et al. that was filed in 2015 and in view of United States Patent Application Pub. No.: US 2016/0378109 A1 to Raffa et al. that was filed in 2015 and in view of Fifolt and in view of Gordon. 
17.    The method of claim 11, further comprising:
upon establishing the communication link, the autonomous drone aircraft transmitting to the at least one remote sensor an indication that a prior sensing data record has not been correctly processed; and (see paragraph 41, 42-43 where a confirmation signal 118 can be used to erase the old sensor data and in favor of the new sensor data);
receiving the prior sensing data record from the at least one remote sensor. ”.  (see paragraph 41, 42-43 where a confirmation signal 118 can be used to erase the old sensor data and in favor of the new sensor data);
         It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kopardeka and the teachings of Fifolt since Fifolt et al. teaches that a confirmation signal can ensure 118 that a new signal is provided. Additionally, receiver 112 can include a confirmation signal 118 transmitted from the receiver 112 to the transmitter 106 to acknowledging receipt of the sensor data 104. The confirmation signal 118 is a safety feature to assure that the sensor data 

Kopardeka is silent but Fifolt et al. teaches “18.    The method of claim 11, further comprising:
the autonomous drone aircraft confirming, to the at least one remote sensor, that a prior sensing data record has been recorded. ”.  (see paragraph 41, 42-43 where a confirmation signal 118 can be used to erase the old sensor data and in favor of the new sensor data);
         It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kopardeka and the teachings of Fifolt since Fifolt et al. teaches that a confirmation signal can ensure 118 that a new signal is provided. Additionally, receiver 112 can include a confirmation signal 118 transmitted from the receiver 112 to the 

Claim 19 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of  U.S. Patent No.: US10332405B2 to Kopardeka that was filed in 2013 and in view of U.S. Patent App. Pub. No.: US20200410872A1 to Speasl et al. that was filed in 2015 and in view of United States Patent Application Pub. No.: US 2016/0378109 A1 to Raffa et al. that was filed in 2015 and in view of Cella and in view of Gordon. 

19.    The method of claim 11, further comprising receiving, at the autonomous drone aircraft, a present sensor status data record. (see paragraph 695, 707, 696, 417).
        It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kopardeka and the teachings of CELLA since CELLA et al. teaches that a predictive maintenance algorithm for a swarm of drone can be provided. This can be used to provide one or more classifications and a repair if needed based on the sensor output of the drone in a self-organized manner.    See claims 1-9 of Cella.
Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10332405B2 to Kopardeka that was filed in 2013 and in view of U.S. Patent App. Pub. No.: US20200410872A1 to Speasl et al. that was filed in 2015 and in view of United States Patent Application Pub. No.: US 2016/0378109 A1 to Raffa et al. that was filed in 2015 and in view of Singdal and in view of Gordon and in view of European Patent Pub. No.: EP3177531B1 to Wang that was filed in 2014 (hereinafter “Wang”). 

    PNG
    media_image5.png
    618
    739
    media_image5.png
    Greyscale

Kopardeka is silent but Singdal et al. teaches “20.    The method of claim 11, wherein, upon autonomous drone aircraft determining whether the autonomous drone aircraft can fly to the at least one remote sensor and return to the drone base,  (see FIG. 2a where the drone can move within the 5-10 mile area and then come back to the air base basket 20; see paragraph 36) the autonomous drone aircraft initially determining that it cannot fly (see paragraph 67-73) to the at least one remote sensor, and then waiting until the present battery charge is sufficient to fly to the at least one remote sensor (see paragraph 78-82 where the ground management unit can determine that the uav is compromised and is not going to make it with the solar cell and the battery charge and order it to land) and return to the drone base. (see paragraph 53, 67-72; 73);
         It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kopardeka and the teachings of Singhal since Singhal teaches that a base station device for remote areas can include a landing perch.  The drone can land on the landing perch and then have parts being replaced that are needed to ensure continuous mission tasks. Additional units 11D may be used as spare units that can be positioned in the air-space to replace defective units, damaged units, or those that are removed for maintenance. Each region 28A and 28B has access to a service provider's ground-based cell tower 30 at the edge of the regions.   This can ensure that the drone can be repaired timely.  See paragraph 67-72 and 53 of Singhal. 

the autonomous drone aircraft initially determining that [[it]]_the autonomous drone aircraft cannot fly to the at least one remote sensor based on the present battery charge, and then waiting until the present battery charge is sufficient to fly to the at least one remote sensor and return to the drone base before flying to the at least one remote sensor” (see platform for the drone and paragraph 46 to 54 where the drone can determine a distance to the next location and the present state of charge and then provide charging so the drone can make it to the next station or swap the battery)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Wang with the disclosure of the primary reference to Kopardeka since Wang teaches that the drone can land and obtain charging of the battery. The drone can be apprised first of the distance to the next location and then determine if cannot make it and charging is needed. This can ensure the drone does not run out of power. See claim 1-2 and paragraph 46-54 of Wang. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.